Citation Nr: 1334099	
Decision Date: 10/28/13    Archive Date: 11/06/13

DOCKET NO.  08-02 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel



INTRODUCTION

The Veteran served on active duty from November 1967 to November 1970.

This matter is on appeal from a July 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.   

In November 2011, the Board requested a medical opinion from the Veterans Health Administration (VHA) in accordance with 38 C.F.R. § 20.901(a).  The opinion was provided in January 2012 and has been associated with the claims file. A copy of the opinion was provided to the Veteran and his representative. 

The Veteran was scheduled to testify before a Veterans Law Judge on June 4, 2008.  However, in a May 2008 letter, the Veteran withdrew his request for a hearing.  Nevertheless, the Board is satisfied that all necessary steps have been taken to provide him with one.  Therefore, no further action is required in this regard.  38 C.F.R. § 20.700 (2013).

This appeal was remanded by the Board in February 2012 for further development and is now ready for disposition.


FINDINGS OF FACT

1.  Type 2 diabetes is not currently shown. 

2.  Type 1 diabetes was not shown in service or for many years thereafter, and is unrelated to active duty service.



CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by service, and is not related to service or to herbicide exposure.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Here, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required, and none is found by the Board.  See Shinseki v. Sanders, 556 U.S. 396 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Indeed, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in May 2005 and May 2006 that fully addressed all notice elements and were sent prior to the initial RO decision in this matter.  The letters informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  They also provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained the Veteran's service treatment records and VA outpatient treatment records.  Further, the Veteran submitted treatment records from a private facility as well as his own statements in support of his claim.  

VA examinations with respect to the issue on appeal were also obtained in May 2002, February 2008 and April 2012.  38 C.F.R. § 3.159(c)(4).  Additionally, a VHA specialist's opinion was obtained in January 2012 in accordance with 38 C.F.R. § 20.901(a).  To that end, when VA undertakes to provide a VA examination and obtain various VA opinions, it must ensure that they are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, the Board finds that the VA opinions obtained in this case are collectively adequate, as they are predicated on a full understanding of the Veteran's medical history, and provides a sufficient evidentiary basis for the claim to be adjudicated.  Although some of the opinions may contain deficiencies, as is described below, such deficiencies have been corrected by subsequent opinions to the extent that the Board has a sufficient understanding of the facts and is able to accurately adjudicate the claim.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

Finally, it is noted that this appeal was remanded by the Board in February 2012 for further development.  Specifically, the Board instructed the RO to acquire any additional treatment records from 1986 to the present, and to schedule the Veteran for a new VA examination in order to determine the nature and etiology of his diabetes mellitus.  

The Board is now satisfied there was substantial compliance with this Remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Specifically, the Veteran was provided a VA examination in April 2012, which the Board finds adequate for adjudication purposes.  The RO also acquired additional VA treatment records since 1985.  After the required development was completed, this issue was readjudicated and the Veteran was sent a supplemental statement of the case in November 2012. Accordingly, the Board finds that the Remand directives were substantially complied with and, thus, there is no Stegall violation in this case.

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

The Veteran has submitted a claim seeking entitlement to service connection for diabetes mellitus, which he has asserted is related to his exposure to toxic herbicides while serving in the Republic of Vietnam.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

In some cases, the second and third elements of Shedden and Caluza may be established through a demonstration of continuity of symptomatology for certain specific chronic disorders, including diabetes mellitus.  38 C.F.R. § 3.303(b); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  Moreover, as a chronic disorder, service connection will also be presumed for diabetes mellitus if manifest to a compensable degree within one year after discharge from service. See 38 C.F.R. §§ 3.307, 3.309 (2013). 

VA regulations also state that a veteran who served in the Republic of Vietnam during the period from January 9, 1962 to May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent containing dioxin, 2,4-Dichlorophenoxyacetic acid or 2,4,5-Trichlorophenoxyacetic acid, and may be presumed to have been exposed during such service to any other chemical compound in an herbicide agent, unless there is affirmative evidence to the contrary. 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  Notably, these were the key compounds found in the tactical herbicides used during the Vietnam War, with "Agent Orange" being the most common.

If the evidence establishes that a veteran has been exposed to an herbicide agent during active military service (subject to the requirements of 38 C.F.R. § 3.307(a)), service connection will be warranted for a number of specifically listed disorders set forth in 38 C.F.R. § 3.309(e), to include chloracne or other acneform diseases consistent with chloracne, Hodgkin's disease, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, multiple myeloma, respiratory cancers (cancer of the lungs, bronchus, larynx, or trachea), soft-tissue sarcomas, ischemic heart disease, Parkinson's disease, B-cell leukemias and, as is relevant here, Type 2 diabetes.  It should be noted that only Type 2 diabetes, and not Type 1, is applicable under this section.  

The Veteran's DD-214 record of service indicates that he served in the Republic of Vietnam from May 1968 to May 1969. As such, it may be presumed that he was exposed to herbicides during this service.  However, after a review of the relevant evidence, the Board determines service connection is not warranted based on his exposure, as the evidence indicates that he has Type 1 diabetes rather than Type 2.  

The evidence is quite consistent, as is set out in a number of treatment reports including VA examinations in May 2002 and February 2008, that the Veteran was first clinically evaluated with symptoms of diabetes in 1972 (or possibly 1973), characterized by polyuria, polydipsia and a weight loss of over 30 pounds.  Although there are no actual records from 1972 in the claims file, there is no reason to doubt the accuracy of the Veteran's recollections in this regard.  Since that time, he has experienced a number of related symptoms, including peripheral neuropathy, decreased vision and a number of cardiovascular disorders.  

However, the precise nature of the Veteran's diabetes mellitus has not always been entirely clear in the record.  Typically, the Veteran's diabetes has been characterized as the Type 1 variant.  As was noted in a March 2000 treatment report, he had been diagnosed with this disorder for the past 20 years.  On the other hand, there are some outpatient treatment notes, such as one in January 2007, which characterized his diabetes as Type 2.  Most significantly, while the VA examiner in May 2002 diagnosed Type 2 diabetes, the examiner in February 2008 disputed the May 2002 diagnosis, concluding that it was "clearly a case of late onset TYPE 1 diabetes" (Emphasis in the original).  

In order to resolve this apparent disagreement, the Board referred the Veteran's claims file to a specialist in endocrinology for resolution.  In a January 2012 report, the endocrinologist pointed out that Type 1 and Type 2 diabetes arise from separate and distinct etiologies.  While the Type 1 variant is an autoimmune disorder leading to insulin deficiency, Type 2 diabetes arises when the person develops an insulin resistance.  As such, Type 1 diabetes is typically a disorder that manifests itself at a young age (thus its alternative name "juvenile diabetes"), although the endocrinologist also acknowledged that Type 1 diabetes can arise in adults, and that some patients have been previously misdiagnosed with Type 2 diabetes rather than Type 1.  

While the endocrinologist stated that it was "very likely the patient was determined to have Adult onset Late Type 1 Diabetes" when originally diagnosed, she also pointed out that that determining whether the Veteran had Type 1 or Type 2 diabetes would be better achieved through a blood test for the presence of islet-cell antibodies (ICA) or glutamic acid decarboxylase (GAD).  If either were present, the endocrinologist stated, a diagnosis of Type 1 diabetes could be presumed.  

Based on the endocrinologist's remarks, the claim was remanded by the Board in February 2012 in order to perform the necessary blood test for the presence of ICA or GAD antibodies.  In an April 2012 VA opinion, the examiner (who was the same examiner in the February 2008 examination) noted that the Veteran's ICA was negative, but also noted that this was not unusual in patients with long-standing Type 1 diabetes.  The examiner also noted that the fact that his diagnosis came at a relatively advanced age was insignificant, as the "degree of overlap" between late onset Type 1 and early onset Type 2 diabetes is "much greater than was formerly appreciated."  Thus, the examiner concluded that this was "clearly a case" of late onset Type 1 diabetes.  

When presented with conflicting evidence, it is the Board's responsibility to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)). While the Board may appropriately favor one competent medical authority over another, it may not reject medical opinions based on its own medical judgment. See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Colvin v. Derwinski, 1 Vet. App 171 (1991).

In this case, the Board finds that the diagnosis of Type 1 diabetes, made by the VA examiner in February 2008 and April 2012, to be the most persuasive.  Despite the fact that there are some physicians in the record who have diagnosed the Veteran with Type 2 diabetes, the substantial preponderance of the clinical evidence indicates that Type 1 diabetes is the proper diagnosis.  Moreover, while the endocrinologist stated that a positive ICA would lead to a presumptive diagnosis of Type 1 diabetes, she never implied that a negative necessarily leads to a diagnosis of Type 2 diabetes.  

Moreover, the Board also notes that the diagnoses of Type 2 diabetes in the record were not made based on any review of the Veteran's medical history.  Indeed, whether the Veteran's diabetes is Type 1 or Type 2 does not appear relevant for purposes of actual treatment, as the symptoms are the same for both.  In fact, as was noted in the April 2012 VA examination report, some diagnoses of Type 2 diabetes in the record have been acknowledged as typographical errors.  

Consequently, the Board determines that the Veteran has Type 1 diabetes.  Thus, even though the Veteran is recognized to have been exposed to herbicides while serving in the Republic of Vietnam, he does not have a disorder that may be presumed related to such exposure.  Therefore, service connection on this basis is not for application.  

Next, even though service connection is not warranted based on the Veteran's herbicide exposure, service connection may still be established if there is other competent evidence indicating a relationship between the Veteran's claimed disorder and his active duty service.  See Brock v. Brown, 10 Vet. App. 155 (1997).  
However, after considering the evidence of record, the Board determines that service connection is also not warranted on this basis.  

As an initial matter, the service treatment records that are available do not reflect complaints of, treatment for, or a diagnosis related to diabetes mellitus while in service, nor was there any symptomatology noted during service that might suggest the onset of diabetes during service.   Significantly, the Veteran's separation physical examination in September 1970 fails to document any complaints of or observed symptoms related to diabetes mellitus.  

In fact, while it is unclear when the Veteran's diabetes mellitus was first identified, neither the Veteran nor any other treating professional has indicated that it was manifest before 1972, approximately two years after he left active duty service.  Indeed, the Veteran has never asserted that his diabetes symptoms were present prior to then.  

The Board notes that, in her January 2012 Veterans Health Administration opinion, the endocrinologist stated that it was at least as likely as not that the Veteran had displayed manifestations of diabetes mellitus within one year of his leaving active duty service.  If this were the case, service connection would indeed be warranted under 38 C.F.R. §§ 3.307 and 3.309.  However, as was noted by the Board in its February 2012 Remand, this statement is insufficient for service connection to be granted.  Namely, it is not supported by any rationale, and was "speculative and inconclusive based on the inadequate information of record."  See Board Decision at p. 8 (February 15, 2012).  It also appears to be inconsistent with another sentence in the same paragraph of the opinion.  While the Board acknowledges that it is theoretically possible that the Veteran experienced diabetes symptoms prior to 1972 (most notably his significant weight loss), such speculation cannot serve as the basis for service connection.  See Obert v. Brown, 5 Vet. App. 30 (1993).  

Therefore, continuity of symptomatology has not been shown either by the clinical evidence or the Veteran's statements.  Moreover, the evidence does not indicate that his diabetes was manifest to a compensable degree within one year of his leaving active duty in November 1970.  As such, service connection is not warranted on these bases.  

Next, service connection may also be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's claimed disorder to active duty, despite his contentions to the contrary.  

Specifically the Board places significant value on the opinions of the VA examiner who evaluated the Veteran's symptoms in April 2012.  When the VA examiner diagnosed Type 1 diabetes, he also opined that it was less likely than not that this disorder was related to active duty service.  In providing this opinion, the examiner reflected that there is no indication that the Veteran's diabetes was manifest until approximately two years after he left service.  

The Board finds that the examination was adequate for evaluation purposes. Specifically, the examiner reviewed the claims file, interviewed the Veteran, and conducted a physical examination. There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.

While it is true that the VHA endocrinologist was asked to provide an opinion about whether the Veteran's Type 1 diabetes was related to service, her answer did not specifically answer the question.  Rather, she stated only that it was "at least as likely as not that the patient had Type 1 Diabetes at the time of presentation."  She did not discuss the relationship between the Veteran's disorder and his active duty service, nor was there any underlying discussion that might clarify her remarks.  Therefore, the Board places more probative value on the April 2012 VA opinion in concluding that the Veteran's Type 1 diabetes is not related to service.  

In arriving at this conclusion, the Board has also considered the statements made by the Veteran relating his diabetes to his active service, and in particular to his herbicide exposure.  "Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

In this case, however, the Veteran is not competent to provide testimony regarding the nature or etiology of his diabetes.  See Jandreau, 492 F.3d at 1377, n.4.  Because diabetes mellitus is not diagnosed by unique and readily identifiable features, it does not involve a simple identification that a layperson is competent to make. Therefore, the unsubstantiated statements regarding the claimed etiology of the Veteran's diabetes are found to lack competency.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.


ORDER

Service connection for diabetes mellitus, to include as due to herbicide exposure, is denied.  



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


